DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 04/22/2022.
Claims 1, 3, 7, 9, 11-13, 19 and 20 are amended.
Claims 6, 8, 16, and 18 are cancelled.
Claims 1-5, 7, 9-15, 17, 19 and 20 are pending.
Claims 1-5, 7, 9-15, 17, 19 and 20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 04/22/2022 have been fully considered but they are not persuasive.
101
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 11 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 11 recites “user client” can be human organisms as the claims' subsequent limitations do not lead one of ordinary skill to recognize the “user client” as machines.
Applicant’s arguments do not recite an improvement to technology or a computer’s functions, rather they discuss a process improvement, “it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, and 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.” MPEP 2106.05(a) (II). The rejection is retained.
103
Paprocki discloses  receiving, with at least one processor, payment transaction data associated with a plurality of payment transactions (Figure 8, 10; ¶ 23, 25, 29, 36, 63, 88, 102-106)
Paprocki- Data exchange system 101 may be connected to one or more sources of consumer data 102… At block 302, the communicators may provide data from block 301 to the data exchange system… All or part of the data stored in contact data store 105 may then be transmitted to data exchange system 101 via network 103.   (¶ 23, 25, 36 )

determining, with the at least one processor, a plurality of keys, wherein the plurality of keys comprises a key associated with each payment transaction of the plurality of payment transactions, wherein each key is based on a first portion of payment transaction data associated with each payment transaction of the plurality of payment transactions and aggregation of interest data (¶ 27, 29, 38, 45, 46, 89); 
Paprocki - Data exchange record 501 may include consumer data 503. The consumer data may identify one or more consumers with whom the data exchange record is associated. The consumer data 503 may include an email address 504 or other communication identifier… Data exchange record 501 may include communicator information 502 identifying the communicator sending the data exchange record. In various embodiments, the communicator information 502 may include a name, an identification number, a digital signature, a public and/or private key, and the like. (¶ 45, 46 )

storing, with the at least one processor, a second portion of the payment transaction data associated with each payment transaction of the plurality of payment transactions in a record of each aggregator server of a plurality of aggregator servers, wherein storing the second portion of the payment transaction data associated with each payment transaction of the plurality of payment transactions in the record of each aggregator server of the plurality of aggregator servers, comprises: 
storing the second portion of the payment transaction data associated with each payment transaction of the plurality of payment transactions in a plurality of time-based map data structures based on the plurality of keys, wherein the first portion of the payment transaction data and the second portion of the payment transaction data are different, and wherein the plurality of time-based map data structures is stored on the plurality of aggregator servers (Figure 5, 13; ¶ 25, 36, 43-63,  89-93, 106-109, 118, 129); 
Paprocki - All or part of the data stored in contact data store 105 may then be transmitted to data exchange system 101 via network 103. .. In various embodiments, portions of the data exchange record may be sent at different times to the data exchange system, and the data exchange record may be organized, formatted, and rearranged as appropriate for the form of communication between the communicator and the data exchange system… The data table 1300A illustrates email type insight data for a particular participant and for an aggregate total (the “EI” column), for the current month and over the last twelve months (although other time periods may be used just as well). The graphs 1300B and 1300C illustrate two example metrics from data table 1300A (e.g., average activity score by email type for the current month in graph 1300B and average activity score by email type over the past twelve months in graph 1300C) in a line graph format, comparing the participant to the aggregate total…. a data exchange record 501 that may be sent from a communicator to a data exchange system as used in an embodiment. The data structure may be stored on computer-readable media such as a hard drive, SSD, tape backup, distributed Storage, cloud storage, and so on, and may be structured as relational database tables, flat files, C structures, programming language objects, database objects, and the like… FIG. 6 is a block diagram of a communicator data record 601 stored by an exchange system and relating to a communicator, as used in an embodiment.   (¶ 25, 43, 44, 53, 118)

receiving, with the at least one processor and from a user client, a user  request comprising first aggregation of interest data associated with a first type of aggregation of interest and first set identification data associated with first payment 58F5056.DOCxPage 2 of 24Application No. 16/427,838 Paper Dated: April 22, 2022 In Reply to USPTO Correspondence of December 24, 2021 Attorney Docket No. 8223-1902430 (2867US02)transaction data, wherein the first payment transaction data is associated with a first plurality of payment transactions during a time period  (Figure 4; ¶ 38, 51, 95, 118); 
Paprocki - At block 304, a communicator may request data relating to one or more consumers. In an embodiment, the communicator transmits the request via a network protocol Such as those previously identified. The request may identify the consumer using an identifier Such as an email address… Activity data 508 may additionally include information about a particular action or activity, Such as time and/or date stamp 510, location information 511, and/or device information512. (¶ 38, 51)

determining, with the at least one processor, that the first payment transaction data is stored at the plurality of aggregator servers, wherein a first subset of the first payment transaction data is stored at each aggregator server of the plurality of aggregator servers, wherein determining the first payment transaction data is stored at the plurality of aggregator servers comprises: 
determining a first key associated with each payment transaction of the first plurality of payment transactions to provide a plurality of first keys, wherein determining the first key associated with each payment transaction of the first plurality of payment transactions to provide a first plurality of keys comprises:
determining the first key associated with each payment transaction of the first plurality of payment transactions based on a first portion of the first payment transaction data associated with each payment transaction of the first plurality of payment transactions and the first aggregation of interest data  (¶ 54-70, 95, 96, 112)
Paprocki - Authorization may be determined based on login information, digital certificates, and/or other identifying information. Additionally, the data exchange system may determine at block 903 whether data exchange requirements, such as quota requirements and/or payment requirements, have been met by the communicator…. the data exchange system identifies the consumer data to be provided to the communicator. In an embodiment, the data to be provided is drawn from consumer records, such as consumer record 701 of FIG. 7. (¶ 68, 95, 96)

instructing, with the at least one processor, each aggregator server to determine at least one first subset value associated with the first type of aggregation of interest for the respective first subset of the first payment transaction data stored thereon  (¶ 69-71, 96)
Paprocki - the data exchange system identifies the con Sumer data to be provided to the communicator. In an embodiment, the data to be provided is drawn from consumer records, such as consumer record 701 of FIG. 7. The data may include all or a portion of the consumer records and/or insight data. In various embodiments, the provided data includes Some or all of aggregations and/or analyses 710 and/or data exchange record 708. (¶ 96)

identifying, by each aggregator server of the plurality of aggregator servers, a set of the first keys associated with the first subset of the first payment transaction data stored on the respective aggregator server  (¶ 73, 97); 
Paprocki - a communicator may receive additional information about consumers with whom the communicator has an existing relationship, but may not receive consumer information about consumers with whom the communicator has no preexisting relationship. This may provide a measure of data privacy and security for consumers whose data is maintained by the data exchange system. In an embodiment, the data exchange system further does not provide other identifying information to communicators. For example, the data exchange system may inform a communicator that a particular email address is a secondary email address for a consumer, but not identify the consumer's primary email address to the communicator.  (¶ 97)

determining, by each aggregator server of the plurality of aggregator servers, the at least one first subset value for the first subset of the first payment transaction data stored on the respective aggregator server based on the 

accessing the second portion of the payment transaction data associated with each payment transaction of the plurality of payment transactions 58F5056.DOCxPage 3 of 24Application No. 16/427,838 Paper Dated: April 22, 2022 In Reply to USPTO Correspondence of December 24, 2021 Attorney Docket No. 8223-1902430 (2867US02) in the plurality of time-based map data structures stored in the record of the respective aggregator server based on the set of the first keys (¶ 74- 83, 96, 114-116)
Paprocki - the data exchange system is con figured to determine the best time(s) of day, day(s) of week, and/or other time or data information, for sending messages to the consumer… a best time of day is identified by the data exchange system. The best time of day may be identified as a range of time. Such as an hour. In an embodiment, the data exchange system may further calculate a degree of confidence to associate with the identified time… consumer data may be modeled based on an email verification model or process which may validate new email addresses collected at a point of sale against a cooperative database… In another example, predictive engagement may be modeled for a consumer based on, for example, brand-specific open, click, and transaction rate models in order to predict future open, click, and transaction rates for distinct periods of time (e.g., daily, weekly, monthly, etc.)… In another example, a timeliness model may be utilized to determine, predict, or Suggest a particular time that a con Sumer is “in the market” to buy a product—for example, a one-time purchase of a product at one time of year may be construed as a particular time of year the consumer is “in the market” to buy the product… the data exchange system identifies the con Sumer data to be provided to the communicator. In an embodiment, the data to be provided is drawn from consumer records, such as consumer record 701 (¶ 74, 75, 82, 96)

receiving, with the at least one processor, the at least one first subset value from each aggregator server (¶ 82, 83, 96); 
Paprocki - The data exchange system may further derive metrics relating to a consumer's activity with respect to particular categories of messages relative to the consumer's overall activity. The categories may be based on category information associated with communicators… In some embodiments, a portion may also refer to providing data for only a Subset of consumers, or providing data for all consumers but only a limited number of action types, and so on (¶ 83, 96)

determining, with the at least one processor, a first aggregation value associated with the first type of aggregation of interest for the time period based on combining the at least one first subset value from each aggregator server (¶ 82-85, 100); and 
Paprocki - In another example, a like-customer model may be utilized to segment customers into “like” or similar segments based on insights data generated by the data exchange system. In another example, a timeliness model may be utilized to determine, predict, or Suggest a particular time that a con Sumer is “in the market” to buy a product—for example, a one-time purchase of a product at one time of year may be construed as a particular time of year the consumer is “in the market” to buy the product… the data exchange system may send different values, such as different times of day or days of the week, to different communicators to avoid the problem of the con Sumer receiving multiple messages at the same time. (¶ 82, 100)
communicating, with the at least one processor, the first aggregation value to the user client based on the user request (¶ 39, 85, 86, 99, 108).
Paprocki - If authorization is granted, then at block 306, the data exchange system provides Some or all of the authorized data to the communicator… At block 907, the data identified from block 905 is provided to the requesting communicator.  (¶ 39, 99)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7, 9-15, 17, 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. As described below, the claim(s) are/is directed to abstract idea(s), but there are no additional elements of the claim(s) that add sufficiently more to the abstract idea(s) to be permissible under 35 U.S.C. 101.

Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (101 Analysis: Step 1). Even if the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (101 Analysis: Step 2a (Prong 1), and if so, Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether they integrate the exception into a practical application of the exception. (101 Analysis: Step 2a (Prong 2). If additional elements does not integrate the exception into a practical application of the exception, claim still requires an evaluation of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. If the claim as a whole amounts to significantly more than the exception itself (there is an inventive concept in the claim), the claim is eligible. If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim), the claim is ineligible. (101 Analysis: Step 2b). 
The 2019 PEG explains that the abstract idea exception includes the following groupings of subject matter: a) Mathematical concepts b) Certain methods of organizing human activity and c) Mental processes

Analysis
In the instant case, claim 1 is directed to a method, and claims 11 and 20 are directed to a machine.

101 Analysis: Step 2a (Prong 1) – Identifying an Abstract Idea
The claims recite the steps of “receiving,… payment transaction data… determining… a plurality of keys…. storing… a second portion … storing… the second portion …receiving, with at least one processor and from a user client, a first request … determining, with the at least one processor, the first set of data is stored … determining a first key… determining the first key … instructing, with the at least one processor, each server to determine … identifying… a set of first keys… determining …the …value… accessing the second portion of the payment transaction data… receiving, with the at least one processor, the at least one first subset value … determining, with the at least one processor, a first aggregation value …. and communicating, with the at least one processor, the first aggregation value” The claim recites an abstract idea that is directed towards a mental process, in this case, receiving payment information, from that information identifying information keys (ex. on a chart) , storing the information,  receiving a request for information, researching where to find the information, counting a value based on the received information, sending out a query for what to search, receiving results and compiling them and giving it to someone.

101 Analysis: Step 2a (Prong 2) – Identifying a Practical Application
 The claims do currently recite additional elements or combination of additional elements but these elements do not integrate the judicial exception into a practical application. The claims recite “determining … the at least one first subset value for the first subset of the first payment transaction data” with “accessing” data being part of determining. According to the disclosure(¶ 112), “ For example, if the type of aggregation of interest is a count of device identifications (DeviceIDs) associated with a particular IP address, the key for each transaction may include a compound string in the form of IP:Timestamp (where IP is the IP address for each transaction and Timestamp is the time of each transaction), and other portions of the data for each transaction (e.g., DeviceId, UserID, PAN, etc.) may be stored as values associated with each key of the respective transaction.” The limitation means a “Count” of the number of items on a list. This also is a mental process and does not add significantly more to the abstract idea.  Instructing …each server is not an additional element but a generic function of a computing device. Sending a search query instructs the server on what to search for.  Therefore, based on case law precedent, the claims are claiming subject matter similar to concepts already identified by the courts as dealing with abstract ideas. See Alice Corp. Pty. Ltd., 134 S.Ct. at 2356 (citing Bilski v. Kappos, 561, U.S. 593, 611 (2010)). Mere instructions to apply the exception using generic computer components and limitations to a particular field of use or technological environment do not amount to practical applications.

101 Analysis - Step 2b
Viewed as a whole, instructions/method claims recite a mental process but automates and performed by a generic computer. 
Dependent claims 2, 9, 12 and 19 further describes the functions recited in the independent claims,
Claims 3-5, 10 and 13-15 describe the contents of data, for example what the payment transaction data comprises.
Claims 7 and 17 describes arranging information; a mental process

The method claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea using some unspecified, generic computer.  See Alice Corp. Pty. Ltd., 134 S.Ct. at 2360. Mere instructions to apply the exception using a generic computer component and limitations to a particular field of use or technological environment cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.

Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. 
Dependent claims do not resolve the deficiency of independent claims and accordingly stand rejected under 35 USC 101 based on the same rationale.
Dependent claims 2-5, 7, 9, 10, 12-15, 17, 19 and 20 are also rejected. 
Claims 11-15, 17, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 11 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 11 recites “user client” can be human organisms as the claims' subsequent limitations do not lead one of ordinary skill to recognize the “user client” as machines.
Dependent claims 12-15, 17, and 19 are also rejected. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7, 9-15, 17, 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 11 and 20 recites “storing, with the at least one processor, a second portion of the payment transaction data associated with each payment transaction of the plurality of payment transactions in a cache of each aggregator server of a plurality of aggregator servers”. The disclosure (Figure 5; ¶ 153), “The key(s) for each data entry (e.g., payment transaction) and, optionally, the corresponding second/remaining portion of the data for each data entry may be stored in the cache/database 502 d, as described herein. For example, the cache/database 502 d may include at least one server, and the keys/data may be stored in time-based sorted map data structures, as described herein.” First, the figure shows a processor sending the information to the cache, secondly, the information does not appear to be sent to a cache of each aggregator server. The specification does not provide support for storing “a second portion of the payment transaction data associated with each payment transaction of the plurality of payment transactions in a cache of each aggregator server of a plurality of aggregator servers”. Dependent claims 2-5, 7, 9, 10, 12-15, 17, 19 and 20 are also rejected. 
 
    PNG
    media_image1.png
    848
    1490
    media_image1.png
    Greyscale


Claim 20 recites “A computer program product for aggregating data from a plurality of sources, the computer program product comprising at least one non-transitory computer-readable medium including one or more instructions that, when executed by at least one processor, cause the at least one processor to:… wherein the one or more instructions that cause each aggregator server to determine the at least one first subset value for the first subset of the first payment transaction data, cause each aggregator server to:”. The preamble of the claim sets the instructions to cause the functions of the processor. Applicant has written the instructions of the processor to also somehow be “the one or more instructions that cause each aggregator server to determine the at least one first subset value for the first subset of the first payment transaction data, cause each aggregator server to:”. The disclosure does not provide an algorithm that supports “including one or more instructions that, when executed by at least one processor, cause the at least one processor to” function and part of the processor functioning the processor somehow is also caused to have “the one or more instructions that cause each aggregator server to determine the at least one first subset value for the first subset of the first payment transaction data, cause each aggregator server to”. There is no support provided for the recited instructions and computer program product. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 9-15, 17, 19 and 20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 11 and 20 recite “storing, with the at least one processor, a second portion of the payment transaction data associated with each payment transaction of the plurality of payment transactions in a cache of each aggregator server of a plurality of aggregator servers,” It is unclear whether the processor and the aggregator are the same device. Ordinarily, a cache or database would be the entity storing the information. Applicant is claiming the step of a processor storing the data in another entity’s cache. The claim is unclear and indefinite as to whether the entities are separate or the cache is also part of the processor to give it the ability to store information in itself. Dependent claims 2-5, 7, 9, 10, 12-15, 17, 19 and 20 are also rejected.
Claims 1, 11 and 20 recite “determining a first key associated with each payment transaction of the first plurality of payment transactions to provide a plurality of first keys… identifying, by each aggregator server of the plurality of aggregator servers, a set of the first keys associated with the first subset of the first payment transaction data stored on the respective aggregator server”. The claim is unclear  and indefinite as to how the aggregator servers have access to the first keys determined by the processor in order to identify them. Dependent claims 2-5, 7, 9, 10, 12-15, 17, 19 and 20 are also rejected. Dependent claims 2-5, 7, 9, 10, 12-15, 17, 19 and 20 are also rejected.
Claims 1, 11 and 20 recite “wherein each key is based on a first portion of payment transaction data associated with each payment transaction of the plurality of payment transactions and aggregation of interest data… wherein the first portion of the payment transaction data and the second portion of the payment transaction data are different,… determining the first key associated with each payment transaction of the first plurality of payment transactions based on a first portion of the first payment transaction data”. The claims are unclear and indefinite. First, the first portion is used for determining the plurality of keys and the data is then used again to determine a first key. The second portion was stored in a cache, it is unclear where the first portion was or what entity stored it, prior to its second use in determining the first key. Dependent claims 2-5, 7, 9, 10, 12-15, 17, 19 and 20 are also rejected.
Additionally, the claims recite “storing, with the at least one processor, a second portion of the payment transaction data associated with each payment transaction of the plurality of payment transactions in a cache of each aggregator server of a plurality of aggregator servers… wherein the first portion of the payment transaction data and the second portion of the payment transaction data are different …determining, with the at least one processor, that the first payment transaction data is stored at the plurality of aggregator servers,” the claims are unclear and indefinite. The second portion of the payment transaction data is said to be stored, but subsequent limitations recite determining not that the second portion of payment transaction data is stored but rather a determination “that the first payment transaction data is stored at the plurality of aggregator servers”. The claim is unclear whether Applicant is referring to the second portion as the “first payment transaction data”, or whether the first portion is also stored in cache or if the “first payment transaction data” includes a first and second portion. Dependent claims 2-5, 7, 9, 10, 12-15, 17, 19 and 20 are also rejected.
Claim 2 recites “instructing, by a distributed scheduler, each aggregator server…” The scope of the claim is unclear and indefinite. Claim 1 recites functions of a processor and aggregator server. Applicant has introduced functions of a separate entity, a distributed scheduler, which is not a part the processor or aggregator server. The scope of the claims are unclear and indefinite. 
Claim 9 recites the limitation "the first aggregator" and claim 20 recites “the one or more instructions that cause each aggregator server”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites “A computer program product for aggregating data from a plurality of sources, the computer program product comprising at least one non-transitory computer-readable medium including one or more instructions that, when executed by at least one processor, cause the at least one processor to:… wherein the one or more instructions that cause each aggregator server to determine the at least one first subset value for the first subset of the first payment transaction data, cause each aggregator server to:”. The claim is unclear and indefinite. The preamble of the claim sets the instructions to cause the functions of the processor. Applicant has written the instructions of the processor to also somehow be “the one or more instructions that cause each aggregator server to determine the at least one first subset value for the first subset of the first payment transaction data, cause each aggregator server to:”. The claims are unclear and indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-15, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Paprocki (2014/0032265) (“Paprocki”), and  in view of Miller et al. (2001/0037332) (“Miller”).
Regarding claims 1, 11, and 20, Paprocki discloses  receiving, with at least one processor, payment transaction data associated with a plurality of payment transactions (Figure 8, 10; ¶ 23, 25, 29, 36, 63, 88, 102-106)
Paprocki- Data exchange system 101 may be connected to one or more sources of consumer data 102… At block 302, the communicators may provide data from block 301 to the data exchange system… All or part of the data stored in contact data store 105 may then be transmitted to data exchange system 101 via network 103.   (¶ 23, 25, 36 )

determining, with the at least one processor, a plurality of keys, wherein the plurality of keys comprises a key associated with each payment transaction of the plurality of payment transactions, wherein each key is based on a first portion of payment transaction data associated with each payment transaction of the plurality of payment transactions and aggregation of interest data (¶ 27, 29, 38, 45, 46, 89); 
Paprocki - Data exchange record 501 may include consumer data 503. The consumer data may identify one or more consumers with whom the data exchange record is associated. The consumer data 503 may include an email address 504 or other communication identifier… Data exchange record 501 may include communicator information 502 identifying the communicator sending the data exchange record. In various embodiments, the communicator information 502 may include a name, an identification number, a digital signature, a public and/or private key, and the like. (¶ 45, 46 )

storing, with the at least one processor, a second portion of the payment transaction data associated with each payment transaction of the plurality of payment transactions in a record of each aggregator server of a plurality of aggregator servers, wherein storing the second portion of the payment transaction data associated with each payment transaction of the plurality of payment transactions in the record of each aggregator server of the plurality of aggregator servers, comprises: 
storing the second portion of the payment transaction data associated with each payment transaction of the plurality of payment transactions in a plurality of time-based map data structures based on the plurality of keys, wherein the first portion of the payment transaction data and the second portion of the payment transaction data are different, and wherein the plurality of time-based map data structures is stored on the plurality of aggregator servers (Figure 5, 13; ¶ 25, 36, 43-63,  89-93, 106-109, 118, 129); 
Paprocki - All or part of the data stored in contact data store 105 may then be transmitted to data exchange system 101 via network 103. .. In various embodiments, portions of the data exchange record may be sent at different times to the data exchange system, and the data exchange record may be organized, formatted, and rearranged as appropriate for the form of communication between the communicator and the data exchange system… The data table 1300A illustrates email type insight data for a particular participant and for an aggregate total (the “EI” column), for the current month and over the last twelve months (although other time periods may be used just as well). The graphs 1300B and 1300C illustrate two example metrics from data table 1300A (e.g., average activity score by email type for the current month in graph 1300B and average activity score by email type over the past twelve months in graph 1300C) in a line graph format, comparing the participant to the aggregate total…. a data exchange record 501 that may be sent from a communicator to a data exchange system as used in an embodiment. The data structure may be stored on computer-readable media such as a hard drive, SSD, tape backup, distributed Storage, cloud storage, and so on, and may be structured as relational database tables, flat files, C structures, programming language objects, database objects, and the like… FIG. 6 is a block diagram of a communicator data record 601 stored by an exchange system and relating to a communicator, as used in an embodiment.   (¶ 25, 43, 44, 53, 118)

receiving, with the at least one processor and from a user client, a user  request comprising first aggregation of interest data associated with a first type of aggregation of interest and first set identification data associated with first payment 58F5056.DOCxPage 2 of 24Application No. 16/427,838 Paper Dated: April 22, 2022 In Reply to USPTO Correspondence of December 24, 2021 Attorney Docket No. 8223-1902430 (2867US02)transaction data, wherein the first payment transaction data is associated with a first plurality of payment transactions during a time period  (Figure 4; ¶ 38, 51, 95, 118); 
Paprocki - At block 304, a communicator may request data relating to one or more consumers. In an embodiment, the communicator transmits the request via a network protocol Such as those previously identified. The request may identify the consumer using an identifier Such as an email address… Activity data 508 may additionally include information about a particular action or activity, Such as time and/or date stamp 510, location information 511, and/or device information512. (¶ 38, 51)

determining, with the at least one processor, that the first payment transaction data is stored at the plurality of aggregator servers, wherein a first subset of the first payment transaction data is stored at each aggregator server of the plurality of aggregator servers, wherein determining the first payment transaction data is stored at the plurality of aggregator servers comprises: 
determining a first key associated with each payment transaction of the first plurality of payment transactions to provide a plurality of first keys, wherein determining the first key associated with each payment transaction of the first plurality of payment transactions to provide a first plurality of keys comprises:
determining the first key associated with each payment transaction of the first plurality of payment transactions based on a first portion of the first payment transaction data associated with each payment transaction of the first plurality of payment transactions and the first aggregation of interest data  (¶ 54-70, 95, 96, 112)
Paprocki - Authorization may be determined based on login information, digital certificates, and/or other identifying information. Additionally, the data exchange system may determine at block 903 whether data exchange requirements, such as quota requirements and/or payment requirements, have been met by the communicator…. the data exchange system identifies the consumer data to be provided to the communicator. In an embodiment, the data to be provided is drawn from consumer records, such as consumer record 701 of FIG. 7. (¶ 68, 95, 96)

instructing, with the at least one processor, each aggregator server to determine at least one first subset value associated with the first type of aggregation of interest for the respective first subset of the first payment transaction data stored thereon  (¶ 69-71, 96)
Paprocki - the data exchange system identifies the con Sumer data to be provided to the communicator. In an embodiment, the data to be provided is drawn from consumer records, such as consumer record 701 of FIG. 7. The data may include all or a portion of the consumer records and/or insight data. In various embodiments, the provided data includes Some or all of aggregations and/or analyses 710 and/or data exchange record 708. (¶ 96)

identifying, by each aggregator server of the plurality of aggregator servers, a set of the first keys associated with the first subset of the first payment transaction data stored on the respective aggregator server  (¶ 73, 97); 
Paprocki - a communicator may receive additional information about consumers with whom the communicator has an existing relationship, but may not receive consumer information about consumers with whom the communicator has no preexisting relationship. This may provide a measure of data privacy and security for consumers whose data is maintained by the data exchange system. In an embodiment, the data exchange system further does not provide other identifying information to communicators. For example, the data exchange system may inform a communicator that a particular email address is a secondary email address for a consumer, but not identify the consumer's primary email address to the communicator.  (¶ 97)

determining, by each aggregator server of the plurality of aggregator servers, the at least one first subset value for the first subset of the first payment transaction data stored on the respective aggregator server based on the 

accessing the second portion of the payment transaction data associated with each payment transaction of the plurality of payment transactions 58F5056.DOCxPage 3 of 24Application No. 16/427,838 Paper Dated: April 22, 2022 In Reply to USPTO Correspondence of December 24, 2021 Attorney Docket No. 8223-1902430 (2867US02) in the plurality of time-based map data structures stored in the record of the respective aggregator server based on the set of the first keys (¶ 74- 83, 96, 114-116)
Paprocki - the data exchange system is con figured to determine the best time(s) of day, day(s) of week, and/or other time or data information, for sending messages to the consumer… a best time of day is identified by the data exchange system. The best time of day may be identified as a range of time. Such as an hour. In an embodiment, the data exchange system may further calculate a degree of confidence to associate with the identified time… consumer data may be modeled based on an email verification model or process which may validate new email addresses collected at a point of sale against a cooperative database… In another example, predictive engagement may be modeled for a consumer based on, for example, brand-specific open, click, and transaction rate models in order to predict future open, click, and transaction rates for distinct periods of time (e.g., daily, weekly, monthly, etc.)… In another example, a timeliness model may be utilized to determine, predict, or Suggest a particular time that a con Sumer is “in the market” to buy a product—for example, a one-time purchase of a product at one time of year may be construed as a particular time of year the consumer is “in the market” to buy the product… the data exchange system identifies the con Sumer data to be provided to the communicator. In an embodiment, the data to be provided is drawn from consumer records, such as consumer record 701 (¶ 74, 75, 82, 96)

receiving, with the at least one processor, the at least one first subset value from each aggregator server (¶ 82, 83, 96); 
Paprocki - The data exchange system may further derive metrics relating to a consumer's activity with respect to particular categories of messages relative to the consumer's overall activity. The categories may be based on category information associated with communicators… In some embodiments, a portion may also refer to providing data for only a Subset of consumers, or providing data for all consumers but only a limited number of action types, and so on (¶ 83, 96)

determining, with the at least one processor, a first aggregation value associated with the first type of aggregation of interest for the time period based on combining the at least one first subset value from each aggregator server (¶ 82-85, 100); and 
Paprocki - In another example, a like-customer model may be utilized to segment customers into “like” or similar segments based on insights data generated by the data exchange system. In another example, a timeliness model may be utilized to determine, predict, or Suggest a particular time that a con Sumer is “in the market” to buy a product—for example, a one-time purchase of a product at one time of year may be construed as a particular time of year the consumer is “in the market” to buy the product… the data exchange system may send different values, such as different times of day or days of the week, to different communicators to avoid the problem of the con Sumer receiving multiple messages at the same time. (¶ 82, 100)

communicating, with the at least one processor, the first aggregation value to the user client based on the user request (¶ 39, 85, 86, 99, 108).
Paprocki - If authorization is granted, then at block 306, the data exchange system provides Some or all of the authorized data to the communicator… At block 907, the data identified from block 905 is provided to the requesting communicator.  (¶ 39, 99)
Paprocki does not expressly teach a cache.
Miller teaches a cache (¶ 60).
Miller - caching of authentication information for multiple queries (¶ 60)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Paprocki(¶ 84), which teaches “communicators may also be able to connect online and offline interactions to create a more optimized customer experience” and Miller(¶ 8), which teaches “desirable to develop a method and system which is capable of providing efficient simultaneous access to multiple databases”  in order to make it more efficient for users with information requests, access to manageable information from multiple sources (Miller; ¶ 2-8).
Regarding claims 2 and 12, Paprocki teaches wherein instructing each aggregator server to determine the at least one first subset value comprises instructing, by a distributed scheduler, each aggregator server to determine the at least one first subset value as part of a scheduled job at the respective aggregator server(¶ 23, 28, 47, 48, 69, 72, 82, 96).  
Regarding claims 3 and 13, Paprocki teaches wherein the request comprises second payment transaction data associated with a payment transaction(Table 2; ¶ 56, 111-113).  
Regarding claims 4 and 14, Paprocki teaches wherein the second payment transaction data comprises a transaction amount of the payment transaction, wherein the first type of aggregation of interest comprises a first set of aggregations if the transaction amount is above a threshold, and wherein the first type of aggregation of interest comprises a second set of aggregations if the transaction amount is below the threshold (Table 1, 2; ¶ 56, 111-113).  
Claim Interpretation- the claim recites optional language. 

Regarding claims 5 and 15, Paprocki teaches wherein the second payment transaction data comprises an internet protocol (IP) address associated with the payment transaction, wherein the first type of aggregation of interest comprises a first set of aggregations if the IP address is disreputable, and wherein the first type of aggregation of interest comprises a second set of aggregations if the IP address is reputable (¶ 51, 56, 57, 58, 64-67, 82, 98).  
Claim Interpretation- the claim recites optional language. 

Regarding claims 7 and 17, Paprocki teaches sorting, with the at least one processor, the plurality of first keys associated with the first plurality of payment transactions based on the first aggregation of interest data (¶ 63, 111-113)  
Regarding claims 9 and 19, Paprocki teaches wherein the period comprises a first time period, a plurality of second time periods, and a plurality of third time periods, the method further comprising: determining, by the first aggregator server of the plurality of aggregator servers, the at least one first subset value for the first subset of the first payment transaction data stored on the first aggregator server, wherein the first subset of the first payment transaction data stored on the first aggregator server is associated with the first time period (Table 1, 2; ¶ 109, 111-113); determining, by at least one second aggregator server of the plurality of aggregator servers, the at least one first subset value for the first subset of the first payment transaction data stored on the at least one second aggregator server, wherein the first subset of the first payment transaction data stored on the at least one second aggregator server is associated with the plurality of second time periods (Table 2; ¶114-117); and determining, by at least one third aggregator server of the plurality of servers, the at least one first subset value for the first subset of the first payment transaction data stored on the at least one third aggregator server, wherein the first subset of the first payment transaction data stored on the at least one third aggregator server is associated with the plurality of third time periods (Table 3, 4; ¶118-125).  
Regarding claim 10, Paprocki teaches wherein the first time period has a first duration, wherein each of the plurality of second time periods has a second duration, and each of the plurality of third time periods has a third duration, and further wherein the first duration is less than the second duration and the second duration is less than the third duration(Table 1-4; ¶111-125); and wherein the second duration is an hour, the third duration is a day, and the first duration is a difference between a current time and an end of a previous hour (Table 4; ¶ 25, 76, 123, 125).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cook., (US 20020198824) teaches Collecting and aggregating creditworthiness data over a predetermined period of time.
Zhang., (US 10445152) teaches collecting transaction data to determine the user’s spending frequency times.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILSE I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILSE I IMMANUEL/Primary Examiner, Art Unit 3685